                                                                 ARIEL E. STERN, ESQ.
                                                            1    Nevada Bar No. 8276
                                                                 DONNA M. WITTIG, ESQ.
                                                            2    Nevada Bar No. 11015
                                                                 AKERMAN LLP
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: ariel.stern@akerman.com
                                                                        donna.wittig@akerman.com
                                                            6
                                                                 Attorneys for Bank of America, N.A.
                                                            7

                                                            8
                                                                                              UNITED STATES DISTRICT COURT
                                                            9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 BANK OF AMERICA, N.A.,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                        Case No.: 3:16-cv-00307-MMD-WGC
                      LAS VEGAS, NEVADA 89134




                                                            12                                Plaintiff,
AKERMAN LLP




                                                                                                                      STIPULATION AND ORDER FOR
                                                            13                                                        EXTENSION OF TIME TO FILE
                                                                 vs.                                                  RESPONSES
                                                            14
                                                                 CASOLEIL HOMEOWNERS ASSOCIATION;                     (FIRST REQUEST)
                                                            15   LVDG, LLC d/b/a LVDG SERIES 109;
                                                                 THUNDER PROPERTIES, INC.; and ALESSI
                                                            16   & KOENIG, LLC,

                                                            17                                Defendants.

                                                            18

                                                            19            Bank of America, N.A. (BANA), Thunder Properties, Inc., (Thunder), LVDG, LLC d/b/a

                                                            20   LVDG Series 109 (LVDG), and Casoleil Homeowners Association (Casoleil) stipulate and agree

                                                            21   BANA shall have up to and including December 28, 2018, to file its reply in support of its renewed

                                                            22   motion for summary judgment [ECF No. 76] and in response to Thunder and LVDG's opposition

                                                            23   thereto [ECF No. 78]. The parties further hereby stipulate and agree Casoleil shall have up to and

                                                            24   including December 28, 2018, to file its reply in support of its motion for summary judgment [ECF

                                                            25   No. 75] and in response to BANA's opposition thereto [ECF No. 77]. Thunder and LVDG's

                                                            26   response to BANA's summary judgment motion was filed on November 30, 2018.               BANA's

                                                            27   response to Casoleil's summary judgment motion was also filed on November 30, 2018. BANA and

                                                            28   Casoleil's respective replies are currently due on December 14, 2018.
                                                                 47261843;1
                                                            1                 This is the parties' first request for an extension of these deadlines, and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3             DATED December 13th , 2018.

                                                            4
                                                                 LEACH KERN GRUCHOW ANDERSON SONG                         ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            5

                                                            6    /s/ Ryan W. Reed                                         /s/ Timothy E. Rhoda
                                                                 SEAN L. ANDERSON, ESQ.                                   ROGER P. CROTEAU, ESQ.
                                                            7    Nevada Bar No. 7259                                      Nevada Bar No. 4958
                                                                 RYAN WARREN REED, ESQ.                                   TIMOTHY RHODA, ESQ.
                                                            8    Nevada Bar No. 11695                                     Nevada Bar No. 7878
                                                            9    2525 Box Canyon Drive                                    9120 West Post Road, Suite 100
                                                                 Las Vegas, Nevada 89128                                  Las Vegas, Nevada 89148
                                                            10
                                                                 Attorneys for Casoleil Homeowners                        Attorneys for LVDG, LLC d/b/a LVDG Series
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Association                                              109 and Thunder Properties, Inc.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   AKERMAN LLP

                                                            14   /s/ Donna M. Wittig
                                                                 ARIEL E. STERN, ESQ.
                                                            15   Nevada Bar No. 8276
                                                                 DONNA M. WITTIG, ESQ.
                                                            16   Nevada Bar No. 11015
                                                            17   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                            18
                                                                 Attorneys for Bank of America, N.A.
                                                            19

                                                            20
                                                                                                           IT IS SO ORDERED.
                                                            21

                                                            22
                                                                                                           _________________________________________
                                                            23                                             UNITED STATES DISTRICT COURT JUDGE

                                                            24                                                      December 17, 2018
                                                                                                           DATED: _________________________________
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 47261843;1
